 Case 19-06950              Doc 47         Filed 11/06/19 Entered 11/06/19 12:07:58                                  Desc Main
                                              Document Page 1 of 1
     UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: THERESA HARRINGTON                                            ) Case No. 19 B 06950
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER


                                                     NOTICE OF MOTION



   THERESA HARRINGTON                                                          DAVID M SIEGEL
                                                                               via Clerk's ECF noticing procedures
   4239 W MONROE #2
   CHICAGO, IL 60624

   Please take notice that on December 04, 2019 at 10:00 am my designee or I will appear before the
   Honorable Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and
   present the motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on
   November 06, 2019.

                                                                                     /s/ Tom Vaughn


                                TRUSTEE'S MOTION TO DISMISS FOR TERM OF PLAN



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On March 13, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan was confirmed on August 14, 2019, for a period of 60 months.

   3. The plan will complete in 65 months, from the date of confirmation.



   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1322 (d) and § 1307 (c) (6).


                                                                                     Respectfully submitted,

   TOM VAUGHN                                                                        /s/ Tom Vaughn
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
